DISMISS and Opinion Filed December 17, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00653-CV

            LARENZO MAXFIELD & ALL OTHER OCCUPANTS, Appellant
                                   V.
                       CURTIS D. COLLIER, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-01973-A

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated August 6, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE

180653F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 LARENZO MAXFIELD & ALL OTHERS                    On Appeal from the County Court at Law
 OCCUPANTS, Appellant                             No. 1, Dallas County, Texas
                                                  Trial Court Cause No. CC-18-01973-A.
 No. 05-18-00653-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.
 CURTIS D. COLLIER, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CURTIS D. COLLIER recover his costs of this appeal
from appellant LARENZO MAXFIELD & ALL OTHERS OCCUPANTS.


Judgment entered December 17, 2018.




                                            –3–